73 F.3d 356NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James E. BEAMON, Plaintiff-Appellant,v.INTERNATIONAL BUSINESS MACHINES CORPORATION, Defendant-Appellee.
No. 95-1383.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1995.Decided Jan. 5, 1996.

James E. Beamon, Appellant Pro Se.  J. Hardin Marion, Lynn A. Kohen, TYDINGS & ROSENBERG, Baltimore, Maryland, for Appellee.
Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order that dismissed his claims under 42 U.S.C. Sec. 1981 (1988) and his pendent state law claims and the magistrate judge's order that granted judgment as a matter of law to the Defendant under Fed.R.Civ.P. 52(c) as to his claims under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. Secs. 2000e to 2000e-17 (West 1994).  We have reviewed the record, the district court's opinion, and the magistrate judge's order and find no reversible error.  Accordingly, we affirm on the reasoning of the district court and the magistrate judge.  Beamon v. IBM, No. CA-92-2141-WN (D. Md. Apr. 2, 1993 & Feb. 28, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED